Citation Nr: 0811773	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right leg.

2. Entitlement to service connection for residuals of 
fractures of the right foot.

3. Entitlement to service connection for residuals of an 
injury of the pancreas.

4. Entitlement to service connection for an aortic aneurysm.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1989 to October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is part of the record.

In June 2006, the case was advanced on the Board's docket.  

In July 2006, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been completed on the claims of service 
connection for residuals of fractures of the right lower 
extremity, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

After a review of the service medical records, pertaining to 
the vehicle accident in August 1991, the record raises the 
claim of service connection for residuals of fracture of the 
left lower extremity, which is referred to the RO for 
appropriate action. 

The claims of service connection for residuals of an injury 
to the pancreas and for an aortic aneurysm are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. Residuals of a fracture of the right leg are not currently 
shown.  

2. Residuals of fractures of the right foot are not currently 
shown.    


CONCLUSIONS OF LAW

1. Residuals of a fracture of the right leg were not incurred 
in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002): 38 C.F.R. 
§ 3.303 (2007).  

2. Residuals of fractures of the right foot were not incurred 
in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002): 38 C.F.R. 
§ 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in August 2006. The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service or an already service connected 
disability.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, private medical records, and records of 
the Social Security Administration.  The veteran was afforded 
a VA examination on the claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service medical records disclose that in August 1991 the 
veteran was injured in a vehicle accident.  There is a single 
reference to a cast on the right leg in a nursing note, dated 
August 22, 1991.  All other references are to the left leg 
including an X-ray report, doctor's orders, and an orthopedic 
consultation. 

On VA examination in April 2007, the examiner stated that the 
veteran's claims file was reviewed.  Examination of the right 
leg, ankle, and foot was unremarkable.  X-rays of the right 
leg, ankle, and foot were normal.  The assessment was normal 
structure of the right leg, ankle, and foot. 



Law and Regulations

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence of an injury; and (3) medical evidence of a nexus 
between the claimed in-service injury and the current 
disability.  38 U.S.C.A. §§ 1110, 1131; Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Analysis

While the service medical records contain a single reference 
to a cast on the right leg, all other references are to the 
left leg including an X-ray report, doctor's orders, and an 
orthopedic consultation.  After service, on VA examination in 
April 2007, the right leg, ankle, and foot were unremarkable 
by physical examination; X-rays of the right leg, ankle, and 
foot were normal; and the assessment was normal structure of 
the right leg, ankle, and foot. In the absence of proof of a 
present disability attributable to fractures of the right 
lower extremity, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

It appears that the single reference to the right leg in the 
service medical records was an innocent error and the Board 
has referred the claim for any fracture residuals of the left 
lower extremity to the RO for appropriate action. 


ORDER

Service connection for residuals of a fracture of the right 
leg is denied.  

Service connection for residuals of fractures of the right 
foot is denied.  




REMAND

On the claims of service connection for residuals of an 
injury of the pancreas and for an aortic aneurysm, additional 
evidentiary development is needed before deciding the claims.

In July 2006, the Board remanded the claim of service 
connection for residuals of an injury of the pancreas to 
afford the veteran a VA examination and to obtain a medical 
opinion.  On VA examination in April 2007, there is reference 
to a gastrointestinal examination for chemical pancreatitis, 
but the report of the examination is not in the record. 

On the claim of service connection for an aortic aneurysm, 
private medical records contain a reference to an old 
traumatic non-healed pseudo aneurysm and a possible 
association with the vehicle accident in 1991.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of the VA 
gastrointestinal examination conducted in 
April 2007 at the Houston VAMC.  

If the report is unavailable, schedule 
the veteran for a VA examination to 
determine whether the veteran has any 
current residuals of chemical 
pancreatitis.  If residuals of chemical 
pancreatitis are found, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's current residuals are related 
to the chemical pancreatitis treated in 
service.  The claims folder must be made 
available to the examiner for review. 



2. Ask the veteran to submit or authorize 
VA to obtain on his behalf the records 
from October 2002 prior to October 21, 
2002, from the Ben Taub General Hospital 
for treatment of an aortic aneurysm. 

3. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


